Title: From Alexander Hamilton to Nathan Rice, [25 October 1799]
From: Hamilton, Alexander
To: Rice, Nathan


Sir
[New York, October 25, 1799]

I have received your letter of the fourteenth instant, and am apprehensive that the quantity of land contracted for will hardly furnish the timber necessary for hutting and fuel. It is not my intention however to give further directions on the subject, as you are acquainted with the local circumstances, and can therefore best determine.
I have requested Mr. Miller the Assistant Quarter Master General to have the requisite funds placed in the hands of his agent Jonathan Jackson Esqr., and you will address yourself to that Gentleman on subject.
The lease may be to James McHenry Secretary of War.
You will perceive from a letter written at Trenton that the dimensions prescribed for the hutts on a reconsidn. of the subject accord in substance with the plan which you had proposed.
The necessary glass you will have procured.
With great consideration
Col. Rice
